NO. 07-11-0312-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 OCTOBER 4, 2011
                          ______________________________

                            In the Interest of L.S.M., a Child
                          ______________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 76,276-D; HON. DON EMERSON, PRESIDING
                        ______________________________

                              MEMORANDUM OPINION
                          ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Amber Ann Hunter perfected this appeal on July 29, 2011. The appellate record

was due on or about September 6, 2011. The district clerk filed a motion to extend the

time to file the record on September 6, 2011, because appellant apparently failed to pay

or make arrangements to pay for it, as required by Texas Rule of Appellate Procedure

35.3(a)(2). By letter dated September 6, 2011, we ordered appellant to certify to this

court, by September 16, 2011, that she had complied with rule of procedure 35.3(a)(2).

So too was she informed that failure to meet that deadline would result in the dismissal of

her appeal. Appellant responded with a letter on September 19, 2011, stating she

“made arrangments [sic] to pay for my record to be prepared on September 21, 2011.”

The district clerk and court reporter have both provided this court with documentation that
no arrangements have been made for preparation of this record as of this date.1 Nor

have we received any request to postpone the dismissal date.                      Consequently, we

dismiss the appeal for want of prosecution for failure to comply with our September 6th

order.



                                                        Per Curiam




         1
       Appellant has fifteen days from the date of this opinion to file a motion for rehearing if she can
show she has complied with Texas Rule of Appellate Procedure 35.3(a)(2).

                                                   2